Citation Nr: 1401506	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-05 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition, and, if so, whether that claim should be granted on the merits.

3.  Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 1969, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, July 2010, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The first and second claims listed on the title page were not formally certified for appeal.  However, the undersigned elicited testimony as to those issues during an April 2013 hearing, which took place after their readjudication in a December 2012 statement of the case.  Therefore, the Board considers both issues to be on appeal.   

The merits of the issue of service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO denied service connection for hypertension; the Veteran submitted a timely notice of disagreement, but failed to perfect an appeal following the issuance of a March 1989 statement of the case.

2.  Evidence received since the December 1987 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.

3.  In a July 1994 decision, the Board denied service connection for a low back condition (claimed as lumbar strain).  The Veteran did not file a motion for reconsideration, nor did he appeal the Board decision to the United States Court of Appeals for Veterans Claims.

4.  Evidence received since the July 1994 Board decision relates to unestablished facts necessary to substantiate the low back claim (direct nexus to service) and triggers the duty to assist by providing a medical examination.

5.  The Veteran's left foot condition (claimed as status post bunion removal) was neither caused nor aggravated during a period of qualifying active service and is otherwise unrelated to any aspect of such service.  


CONCLUSIONS OF LAW

1.  The December 1987 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of service connection for hypertension and therefore that claim remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The July 1994 Board decision denying service connection for lumbar strain is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  The evidence received since the July 1994 Board decision is both new and material with respect to the claim of service connection for a low back condition and, thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for a left foot condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through letters dated in March 2010 and July 2010.  Those letters not only comported with the general notice provisions under Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), but also satisfied the particular VCAA requirements governing petitions to reopen set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

B.  Duty to Assist

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his active duty and National Guard service treatment records, as well as post-service treatment records that he has identified in connection with his appeal.  The Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to his hypertension and left foot claims. 

In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim.  In this case, however, the Board has decided not to grant the Veteran's petition to reopen his hypertension claim and, thus, no VA examination is warranted with respect to that issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).  Nor is an examination warranted with respect to the Veteran's original claim for service connection for a left foot condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed in further detail below, the probative evidence does not indicate that his currently diagnosed left foot disabilities are related to any aspect of his qualifying active service.  Therefore, the duty to obtain a medical opinion has not been triggered in this instance.   

As an additional matter regarding the duty to assist, the Veteran has been afforded the opportunity to testify at a hearing before the undersigned.  During that April 2013 proceeding, the undersigned explained to the Veteran the issues on appeal, as well as the elements required to substantiate those claims.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matters on appeal, as related to the elements needed to establish those claims.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

As for the Veteran's petition to reopen his low back claim, the actions taken below - granting that petition and remanding the underlying issue for additional development - are fully favorable and, thus, any breach of compliance with the specific VCAA requirements outlined in Kent is tantamount to harmless error.  Nevertheless, VA must undertake additional efforts to assist the Veteran in developing his reopened claims in accordance with the REMAND section, below.

II.  Petitions to Reopen

The Veteran seeks service connection for hypertension and a low back condition.  Notably, however, he filed prior claims for those conditions, which were denied by the AOJ and Board in decisions that are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.1110, 20.1103 (2013).  As such, those issues may only be reopened if new and material evidence is received.  

A.  Applicable Law

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's claim for hypertension.  Conversely, the Board finds that such evidence has been submitted with respect to the Veteran's petition to reopen his low back claim.  The specific reasons and bases for the Board's determinations are set forth below.

B.  Hypertension

The Veteran contends that his hypertension had its onset during his three-month period of active military service in 1969 and that service connection is therefore warranted for that condition.  See Board Hearing Transcript (Tr.) at 13.

As discussed, the Veteran previously applied for VA benefits for hypertension.  His initial claim was denied in a December 1987 rating decision on the grounds that his hypertension had predated his active military service and had not worsened therein.  

The evidence received since the December 1987 rating decision includes copies of the Veteran's active duty and National Guard service records.  Collectively, those records show that he was treated for hypertension in both the Army and National Guard, but that the condition existed prior to his initial entry into service.  As such records are wholly duplicative of documentation considered in the December 1987 rating decision, they do not qualify as new, much less material, evidence that may be used to reopen the Veteran's hypertension claim. 

In contrast, the other evidence submitted since the December 1987 rating decision was not previously of record.  Such evidence includes reports showing VA treatment for essential hypertension, as well as written statements and hearing testimony submitted by the Veteran in support of his claim.  While that evidence is new, however, it is not material.  To the contrary, none of the Veteran's VA treatment records suggest that his hypertension is etiologically related to any period of active duty or active duty for training (ACDUTRA).  See 38 U.S.C.A. § 101(21), (24) (2002); 38 C.F.R. § 3.6 (2013) (noting, in pertinent part, that the term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which a veteran becomes disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which a veteran becomes disabled from an injury, but not a disease, incurred or aggravated in line of duty).

Similarly, an etiological link is not established by the Veteran's lay testimony.  The Board recognizes that he has emphatically denied having hypertension prior to his 1969 enlistment.  See Board Hearing Tr. at 13.  Moreover, the Board acknowledges that the credibility of the Veteran's testimony is presumed for the purpose of determining whether it is new and material.  See Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. at 513.  Nevertheless, the Veteran has not demonstrated the expertise to opine as to a complex medical question involving a condition not subject to lay observation, such as hypertension.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  Therefore, his current assertions of in-service onset are insufficient to refute the prior clinical findings that his hypertension predated his entry into active military service and did not undergo any in-service worsening.  See e.g. November 1969 In-Service Hospital Report (identifying hypertension as having existed prior to service).  As this was the basis for the prior denial of the Veteran's hypertension claim, it follows that his lay testimony, standing alone, does not relate to an unestablished fact necessary to substantiate that claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade, 24 Vet. App. at 118.  

Moreover, none of the other evidence of record competently suggests that the Veteran's hypertension had its onset after his enlistment or, in the alternative, that it predated his active military service and permanently worsened therein.  There is also no evidence that, after leaving such service, the Veteran experienced an increase in hypertension during one or more periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that the presumptions of soundness and aggravation are not applicable to ACDUTRA).  

Accordingly, having determined that none of the foregoing evidence qualifies as new and material, the Board recognizes that, following the previous denial of the Veteran's hypertension claim, VA revised its provisions for rebutting the presumption of soundness at enlistment and in-service aggravation.  See 70 Fed. Reg. 23027 (May 4, 2005) (to be codified at 38 C.F.R. § 3.304).  However, these amendments, while potentially applicable if the Board were to reach the merits of the Veteran's hypertension claim, did not effect a substantive change in law creating a new cause of action.  See Routen v. West, 142 F.3d 1434, 1440 (1998).  Consequently, the Board is not required to reopen that claim simply to consider it de novo under the current evidentiary standard.

In sum, the Board finds that, absent the submission of new and material evidence or an intervening substantive change in law, the Veteran's petition to reopen his claim for service connection for hypertension must be denied. 

C.  Low Back Condition

The Veteran has also applied to reopen his claim for service connection for a low back condition, which he attributes to an injury incurred during a period of INACDUTRA in August 1980.  See Board Hearing Tr. at 5, 18.  

The Veteran's low back claim was previously denied in a July 1994 Board decision, which determined that his current lumbar disability was the result of a post-service accident and, as such, was unrelated to his August 1980 INACDUTRA injury, or to any other aspect of his qualifying active service.  

The evidence submitted since the July 1994 decision includes VA outpatient treatment records, which are replete with complaints of chronic lumbar pain.  Those records indicate that the Veteran's symptoms have persisted since his August 1980 period of INACDUTRA, when he strained his lower back while loading a rifle rack.  See, e.g., January 25, 2011, VA treatment note (chronicling past medical history).  

The Veteran has likewise attested to his August 1980 line-of-duty back injury in his written statements and hearing testimony.  See Board Hearing Tr. at 5. He also has testified that, since that injury, he has experienced recurrent low back pain, which has been found to comport with a diagnosis of degenerative joint disease.  See Board Hearing Tr. at 8.  The Veteran is competent to report such a history of line-of-duty injury and recurrent low back symptoms.  See e.g. Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to attest to factual matters of which he has first-hand knowledge).  Moreover, his assertions in this regard are presumed credible for the purpose of reopening his claim.  See Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. at 513.  

The Board finds that the clinical and lay evidence detailed above not only suggests that the Veteran has a current low back condition, which was not previously of record, but also indicates that his underlying symptoms have persisted on a continuous basis since his line-of-duty injury.  Such evidence, while not necessarily sufficient to grant his low back claim on the merits, is enough to trigger the need for a VA examination regarding that claim.  Therefore, that evidence is new as well as material.  Shade, 24 Vet. App. at 117.  Accordingly, the low back claim is reopened.

While the Board considers it necessary to remand the Veteran's reopened claim for the development described below, it will first address the merits of his original claim for service connection for a left foot condition.

III.  Service Connection

The Veteran contends that his current left foot problems that had their onset during his active military service, when he was allegedly forced to perform "in the mud training" while wearing "shoes [that] were [too] tight and rubbed [his] big toe . . . until a bunion came up on it."  See Board Hearing Tr. at 17.  In addition, the Veteran asserts that, following his Army and National Guard service, the bunions on his feet grew more severe and required surgery.  Id.  He further maintains that, since that operation, he has continued to suffer residual left foot disability for which service connection is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection, a veteran must show:  "(1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board is required to weigh all theories of service-connection entitlement raised by the claimant or otherwise suggested by the record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the Board has considered whether to assess the instant claim under the criteria for secondary service connection.  38 C.F.R. § 3.310.  However, the Veteran and his representative have not contended, and the record has not otherwise shown, that any current left foot condition was caused or aggravated by his right knee degenerative joint disease.  This is the only disability for which service connection is currently in effect.  The Board recognizes that additional VA benefits may be granted pursuant to its decision to reopen the Veteran's low back claim and to remand that issue for the development described below.  Even assuming that issue is ultimately resolved in the Veteran's favor, however, there is nothing of record that suggests a link between his left foot and any of his low back symptoms.  As such, there is no need to further consider the Veteran's left foot claim under a secondary theory of entitlement.

Conversely, there is a need to consider his claim under the presumptive provisions of 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307, and 38 C.F.R. § 3.309.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is a tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  The record reflects that the Veteran has been diagnosed with left metatarsal phalangeal joint (MPJ) arthritis - a chronic disease for which service connection may be rebuttably presumed under 38 C.F.R. § 3.309(a).  See March 2011 VA Podiatry Note.  Accordingly, the Board has considered whether to grant such benefits on a presumptive basis.  The Board has also considered whether to award service connection for MPJ arthritis, or any other left foot condition, on a direct basis.  However, the Board has determined that neither theory of entitlement is supported by the evidence of record.  

In this regard, the Board acknowledges that, in addition to MPJ arthritis, the Veteran has been treated for a hallux valgus deformity, which affects both of his feet, as well as for hammertoes, diabetic foot pain, and residuals of his April 2007 left foot bunionectomy and arthrodesis.  As such, the threshold requirement for service connection - current disability - has been met.  Shedden, 381 F.3d at 1167.  However, the remaining requirements - in-service incurrence or aggravation and nexus - have not been substantiated on either a presumptive or a direct basis.

With respect to the presumptive provisions, there is no evidence that the Veteran's MPJ arthritis manifested during his active military service or within the initial post-service year.  To the contrary, his Army service treatment records are silent for any complaints or clinical findings pertaining to that chronic disease, and none is apparent during the year following his discharge.  Moreover, while cognizant of the Veteran's subsequent National Guard service, the Board observes that the tenets of presumptive service connection do not apply to such service, including ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).  Accordingly, the Board finds that the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 may not be used to grant the Veteran's claim as to those periods of qualifying active service.

The Board recognizes that the elements of in-service incurrence or aggravation and nexus may also presumed based on continuity of symptomatology, which may be demonstrated through competent and credible lay evidence.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337-1338.  However, no such evidence has been presented here.  

In this regard, the Board is mindful that the Veteran now attests to continuous left toe pain and related symptoms, emanating from his initial period of active service.  Nevertheless, the credibility of his current allegations has been called into question by his previous denial of any history of foot trouble, as evidenced by the National Guard treatment records that have been added to his claims file.  See e.g. February 1987 Report of Medical History.  

Moreover, the Board considers it significant that the earliest reports of left foot problems documented in the Veteran's claims file long post-date his qualifying active service.  Specifically, VA treatment records generated in January 2007 denote his initial complaints of left foot pain and related symptoms, which precipitated his podiatric surgery.  However, those records make no mention of any foot problems persisting since the Veteran's Army or National Guard service.  

The Board reasons that, had the Veteran been experiencing recurrent foot symptoms, as he now maintains, he would have informed his VA treating providers, as he did with respect to his low back problems, which also allegedly began in service.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The fact that the Veteran instead waited until filing a claim for VA benefits undermines the probative value of his current assertions of a continuity of left foot symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  Accordingly, such a theory may not be used to establish service connection on a presumptive basis. 

Nor may the Veteran's claim be granted on a direct basis.  Not only are his service records silent for any left foot diseases or injuries, but there is also no medical evidence that denotes a nexus between any aspect of his active military service and his current left foot pathology.  Indeed, no private or VA clinician has opined as to such a relationship.  

The Board acknowledges that a "valid medical opinion" is not a strict requirement for establishing in-service nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current left foot conditions and active service.  While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge.  See Kahana, 24 Vet. App. at 438.  Such questions, however, do not include the etiology of his current foot disorders, which, like the hypertension discussed above, require clinical expertise to diagnose and evaluate due to the nature of the conditions and the extensive medical history of this case.  See Jandreau, 492 F.3d at 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Indeed, this is particularly true given the complexity of the Veteran's current foot pathology, which includes both musculoskeletal and diabetic components.

Accordingly, the Board finds that, while the Veteran has met the initial element for service connection based upon his current left foot diagnoses, he has not satisfied the remaining requirements on either a presumptive or a direct basis.  Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and the benefits sought on appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

New and material evidence having not been presented, the Veteran's claim for service connection for hypertension remains denied.  

New and material evidence having been presented, the Veteran's claim for service connection for a low back condition is reopened.  

Service connection for a left foot condition is denied.


REMAND

The Veteran's reopened low back claim has not yet been considered on the merits by the AOJ and, thus, a remand is necessary to facilitate such adjudication, as well as to obtain an examination and etiological opinion, along with outstanding Social Security Administration and VA medical records.  See 38 C.F.R. § 19.9 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the paper or electronic claims file all records of treatment for low back pain and related symptoms by the Philadelphia VA Medical Center and its affiliates prior to November 6, 2006, and after February 14, 2011.  If any of the requested VA records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Also advise the Veteran to submit any additional treatment records in his own possession in support of his appeal.

2.  Obtain and associate with the paper or electronic claims file a copy of the Veteran's Social Security Administration disability compensation award decision and the medical records upon which that decision was predicated.  If such documentation is unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Also advise the Veteran to submit any SSA records in his own possession in support of his appeal.

3.  After completing items 1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all low back conditions found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinions:

a)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back condition, to include degenerative joint disease of the lumbar spine, had its onset in, or is otherwise directly related to, the Veteran's active service in the Army.

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back condition, to include degenerative joint disease of the lumbar spine, manifested within a year of the Veteran's discharge from the Army on December 23, 1969.

c)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back condition, to include degenerative joint disease of the lumbar spine, was caused or aggravated beyond its natural progression during the Veteran's August 1980 period of INACDUTRA, or any other period of qualifying active service in the Army National Guard.

For the purpose of providing the above opinions, the VA examiner is directed to consider the Veteran's National Guard service records of hospitalization following an August 23, 1980, lumbar spine injury, which was incurred in the line of duty during INACDUTRA.  

The VA examiner is also directed to review an April 19, 1991, statement from a private clinician (Dr. C.E.B.), indicating that the Veteran has "permanent residual discomfort" as a result of in-service and post-service low back injuries. 

In addition, the VA examiner should accept as true the Veteran's assertions of recurrent low back pain persisting since his August 23, 1980, line-of-duty lumbar spine injury unless the examiner identifies specific medical evidence that indicates such assertions are not accurate. 

A report of the examination must be prepared and associated with the paper claims file or Virtual VA file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

4.  After undertaking any other development necessary to avoid a remand, readjudicate the appeal.  If any of the benefits sought remain denied, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


